DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a back-taper" in lines 7 and 10.  Is the second instance referring back to the first instance recited in line 7? 
Claim 2 recites the limitation "a lateral distance" in line 5 and line 10 of claim 1.  There is insufficient antecedent basis for this limitation in the claim. Is the second instance in claim 2 referring back to the first instance of claim 1? 
Claim 4 recites the limitation "a lateral distance" in line 4.  Is the second instance in claim 4 referring back to first instance of claim 1? 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morooka Kazuyoshi (WO 2018/225413 A1) (hereinafter Kazuyoshi).
Regarding claim 1, Kazuyoshi disclose a method of manufacturing a fuel tank using a mold having a mold section forming a female mold (3), the method comprising: 
Laying a plastic sheet (SA) on the first mold (3); 
Pressing via one or more of a partial vacuum or a pressure, the plastic sheet onto the first mold (3) (Page 3, Ln 36-43; Fig. 13c); 
positioning the plastic of the first plastic sheet in areas behind a back-taper of the built-in part (6) (corresponding to insert member) at a lateral distance from the body portion so that plastic of the first plastic sheet is disposed in areas behind back-taper of the body portion at a lateral distance from the body portion; and 
pressing or adhering partial vacuum the plastic of the first plastic sheet behind the back-taper and laterally distanced from the built-in part onto the built-in part so that a space behind the back-taper of the built-in part is filled with the plastic (Fig. 15 a-d).  
Kazuyoshi is silent about pre-heating first plastic sheet on the first mold section. However, it is well known within the art to pre-heat thermoplastic sheet prior to molding to increases moldability of thermoplastic sheet. 
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to pre-heat the thermoplastic sheet prior to molding. The benefit of doing so would have been to increase the moldability of the thermoplastic sheet prior to molding. 
Regarding claim 2, Kazuyoshi disclose after pressing or adhering the first plastic sheet onto the first mold (3) section, filling the back-taper of the built-in part (6) with the plastic of the first plastic sheet by raising the built-in part (6) in relation to the first mold (3) section in order to position the insert member so that the plastic of the first plastic sheet is disposed behind the back-taper at a lateral distance from the built-in part (6) (Fig. 14 a-c). 
Regarding claim 3, Kazuyoshi disclose after filling the back-taper of the built-in part (6) with the plastic, lowering the insert member in relation to the first mold (3) section (Fig. 15 (a)-(c)).  
Regarding claim 4, Kazuyoshi disclose pressing or adhering the first plastic sheet onto the first mold (3) section, laying the built-in part (6) on the first plastic sheet in order to position the built-in part (6) so that plastic of the first plastic sheet is disposed behind the back-taper at a lateral distance from built-in part (6).
Regarding claim 5, Kazuyoshi discloses cutting unwanted flashes from the final product ( Page 8, Ln 28-30). Thus, it would have been obvious to a person of ordinary skill in the art to cut unwanted parts from the final product. 
Regarding claims 6 and 7, Kazuyoshi discloses the plastic sheet is a multilayer composite comprising a layer of HDPE and a barrier layer comprising EVOH (Page 3; Ln 3-7). 
Regarding claim 10, the limitations of claim 1 are taught by Kazuyoshi as cited above. Kazuyoshi further discloses producing a half-shell and forming a closed vessel by connecting the half-shell to one or more of another half-shell, at least one cylinder and an end cap (Fig. 2). The triangle portion at the ends are considered as end caps. 

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuyoshi as applied to claims 1-7 and 10 above, and further in view of Holbach et al. (US Pub. No.: 2012/0205337 A1) (hereinafter Holbach).
Regarding claims 11 and 12, the limitations of claim 1 are taught by Kazuyoshi they are both silent about limitations of claims 11 and 12. Holbach also discloses a method of producing a high-pressure vessel. The method discloses forming inner vessel (2) which is obtained by extrusion blow-molding and which is surrounded by a supporting jacket (3) consisting of a fiber reinforcement (¶0037), wherein the fiber reinforcement comprised of carbon fibers and epoxy resin (¶0037-¶0039). The benefit of doing so would have been to comprises a high pressure vessel for the storage of liquid or gaseous media (Abstract). 
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention wind fiber reinforced material around a liner to comprise a high pressure vessel as taught by Holbach within the method of manufacturing manufacturing a fuel tank as taught by Holbach. The benefit of doing so would have been to comprise a high pressure vessel which is capable of storing liquid or gaseous material. 

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/             Primary Examiner, Art Unit 1746